DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 13 April 2022 in which claims 1-4 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (PG Pub US 2015/0327105 A1) in view of Dudda et al. (PG Pub US 2016/0285679 A1).
Regarding claims 1, 3, Choi discloses a user equipment (UE).
a processor; and at least one memory in electronic communication with the processor, wherein when executed by the processor, instructions stored in the at least one memory cause the processor to (fig. 8): 
receive, on a dedicated control channel (DCCH), a radio resource control (RRC) message with one or more RRC parameters, the one or more RRC parameters including at least a measurement identity (“RNC may be operative to send measurement control message 210 to UE 106 over a dedicated control channel (DCCH)” [0025], “measurement control message 210 may include a measurement identity 211. measurement identity 211 may comprise an information element (IE) that contains an identifier associated with the set of measurement(s) configured by measurement control message 210” [0026], [0034]); 
use the measurement identity to identify a triggering condition of the conditional handover (“intra-frequency measurement IE 214 may comprise a measurement reporting criteria IE 215 that contains information characterizing the manner in which UE 106 is to perform event evaluation and measurement reporting based on intra-frequency measurements configured by measurement control message 210. In some embodiments, measurement reporting criteria IE 215 may comprise information indicating one or more intra-frequency events that can be triggered by intra-frequency DSMs” [0028], [0036]); 
determine whether the triggering condition identified by the measurement identity is met after receiving the RRC message (“UE 106 may be configured to perform event evaluation based on those intra-frequency DSMs” [0031]).
However, Choi does not explicitly disclose for executing synchronization to a target Primary Cell (PCell) for a conditional handover and initiate the conditional handover to synchronize to the target PCell in response to determining that the triggering condition is met.
Nevertheless, Dudda discloses “The timer T312 may be started upon triggering a measurement report for a measurement identity for which T312 has been configured, while T310 is running. The timer T312 may be stopped upon receiving N311 consecutive in-sync indications from lower layers, upon triggering the handover procedure, upon initiating the connection re-establishment procedure, and upon the expiry of T310. At expiry of the Timer T312, it is foreseen to go to RRC_IDLE, if security is not activated, else it is foreseen to initiate the connection re-establishment procedure” [0162], “the information related to the mobility of the user equipment comprises information of at least one of: a handover configuration; a handover timer such as a setting of the timer T312; a radio link failure timer such as a setting of the timer T310; whether the user equipment has send a measurement report, e.g. the measurement report send in a handover procedure; whether the network has received a measurement report from the user equipment; a failure cause, e.g. a reason that caused the failure or the expiry of the T312 timer; expiry of a handover timer e.g. timer T312; expiry of a radio link failure timer e.g. timer T310; whether a handover timer has expired; a list of cells fulfilling triggering conditions of a measurement report; a measurement event e.g. a measurement ID or the measurement event that has triggered a handover timer; a time period since a handover timer is triggered; a time period between sending a measurement report and occurrence of a radio link failure; a time period since a handover timer is running; and a time period since a link failure timer is running” [0149], “a UE 101 is handed over from a Source eNB 102 to a Target eNB 103” [0052].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute synchronization to a target Primary Cell (PCell) for a conditional handover and initiate the conditional handover to synchronize to the target PCell in response to determining that the triggering condition is met because “Knowledge of T312 expiration allows to adjust Time To Trigger (TTT): Depending on T312 duration and on whether a measurement report was received by the source eNB, TTT could be optimised (e.g. reduced) to allow faster triggering of mobility events” [0180].
Regarding claims 2, 4, Choi discloses a base station.
a processor; and at least one memory in electronic communication with the processor, wherein when executed by the processor, instructions stored in the at least one memory cause the processor to (fig. 8): 
transmit, on a dedicated control channel (DCCH), a radio resource control (RRC) message with one or more RRC parameters, the one or more RRC parameters include at least a measurement identity (“RNC may be operative to send measurement control message 210 to UE 106 over a dedicated control channel (DCCH)” [0025], “measurement control message 210 may include a measurement identity 211. measurement identity 211 may comprise an information element (IE) that contains an identifier associated with the set of measurement(s) configured by measurement control message 210” [0026], [0034]);
that causes a user equipment (UE) to use the measurement identity to identify a triggering condition of the conditional handover (“intra-frequency measurement IE 214 may comprise a measurement reporting criteria IE 215 that contains information characterizing the manner in which UE 106 is to perform event evaluation and measurement reporting based on intra-frequency measurements configured by measurement control message 210. In some embodiments, measurement reporting criteria IE 215 may comprise information indicating one or more intra-frequency events that can be triggered by intra-frequency DSMs” [0028], [0036]); and 
the RRC message is related to a determination of whether the triggering condition identified by the measurement identity is met after receiving the RRC message (“UE 106 may be configured to perform event evaluation based on those intra-frequency DSMs” [0031]).
However, Choi does not explicitly disclose for executing synchronization to a target Primary Cell (PCell) for a conditional handover and initiate the conditional handover to synchronize to the target PCell in response to determining that the triggering condition is met.
Nevertheless, Dudda discloses “The timer T312 may be started upon triggering a measurement report for a measurement identity for which T312 has been configured, while T310 is running. The timer T312 may be stopped upon receiving N311 consecutive in-sync indications from lower layers, upon triggering the handover procedure, upon initiating the connection re-establishment procedure, and upon the expiry of T310. At expiry of the Timer T312, it is foreseen to go to RRC_IDLE, if security is not activated, else it is foreseen to initiate the connection re-establishment procedure” [0162], “the information related to the mobility of the user equipment comprises information of at least one of: a handover configuration; a handover timer such as a setting of the timer T312; a radio link failure timer such as a setting of the timer T310; whether the user equipment has send a measurement report, e.g. the measurement report send in a handover procedure; whether the network has received a measurement report from the user equipment; a failure cause, e.g. a reason that caused the failure or the expiry of the T312 timer; expiry of a handover timer e.g. timer T312; expiry of a radio link failure timer e.g. timer T310; whether a handover timer has expired; a list of cells fulfilling triggering conditions of a measurement report; a measurement event e.g. a measurement ID or the measurement event that has triggered a handover timer; a time period since a handover timer is triggered; a time period between sending a measurement report and occurrence of a radio link failure; a time period since a handover timer is running; and a time period since a link failure timer is running” [0149], “a UE 101 is handed over from a Source eNB 102 to a Target eNB 103” [0052].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute synchronization to a target Primary Cell (PCell) for a conditional handover and initiate the conditional handover to synchronize to the target PCell in response to determining that the triggering condition is met because “Knowledge of T312 expiration allows to adjust Time To Trigger (TTT): Depending on T312 duration and on whether a measurement report was received by the source eNB, TTT could be optimised (e.g. reduced) to allow faster triggering of mobility events” [0180].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        05/19/2022